Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE amendment received on 7/05/2022.
2.	Claims 1-3, 5-9, 11-15, and 17-20 are pending, wherein claims 1, 3, 7, 9, 13,  and 15 are amended.
Response
3.	The examiner withdraws 35 USC 103 rejections (2/02/2022) on pending claims based on Fung et al., in view of Sangameswaran et al., due to above RCE amendment.
Reason for Allowance
4.	Per independent claims 1, 7, and 13: While the closest art of record of Fung et al., in view of Sangameswaran et al., suggest several claimed features of an apparatus, a corresponding method, and a system for a vehicle navigation control; they do not disclose that the engine stop/start module is structured to determine an upcoming turn based on the external information, selectively enable and disable a stop/start function for an engine of the hybrid vehicle based on at least two of the internal information, the external static information, or the external dynamic information, wherein the stop/start function controls selective activation and deactivation of the engine during operation of the hybrid vehicle, and disable the stop/start function for the engine in response to determining the associated power steering requirement for the upcoming turn.
It is for this reason that the applicant claimed invention defines over above prior art of record.
5.	Dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-20 are allowed because they incorporate above allowable limitation from their parent claims 1, 7, and 13.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-3, 5-9, 11-15, and 17-20 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure; however, they do not disclose above reason of allowance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662